Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1-20 are pending in this application.

Election/Restrictions
Applicant’s election without traverse of claims 1-18 in the reply filed on 09/08/2022 is acknowledged.
	Claims 19-20 are withdrawn from consideration as being directed to a nonelected invention.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/16/2021 and 07/15/2021 contain 278 pages of references with 26 references having over 500 pages including one with 1143 pages.  The examiner invites the applicant to point out the more relevant references.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.


It is noted that the claimed invention is directed to a method.  The examiner suggests amending the abstract to reflect same.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
It is noted that the claimed invention is directed solely to a method.  The examiner suggests amending the title to reflect same.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 7-10, 14, 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 4, the phrase “about 1-10 nm, about 1-5 nm, … and less than 10 nm” is deemed indefinite because it includes both a broad and a narrower range and it is not clear which range is being claimed.  The same issue applies to the temperature in claim 17.
In claim 7 line 3, the terms “a transition metalorganic precursor” and “a transition metal organometallic precursor” are deemed confusing as to what the difference is.  Both contain metals and organic materials.  Clarification and appropriate amendments, if necessary, are requested.  The same issue applies to claim 14 line 3.
In claim 8 line 1, the term “the carbon reactant” lacks antecedent basis.  The same issue applies to “the nitrogen reactant” in claim 9 and “the sulfur reactant” in claim 10.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Seghete et al. (Chemistry of Materials article) in view of Lee et al. (EMD article).
Seghete discloses atomic layer deposition of molybdenum (title) on oxide surfaces (abstract).  Specifically, Si(100) wafers were coated with Al2O3 followed by MO ALD growth (p.1669 col.1).  However, the reference fails to teach an underlayer of transition metal sulfide, transition metal carbide, or transition metal nitride.
Lee teaches an ALD method of forming molybdenum films on metal nitride patterns (title).  Specifically, Mo films were formed on TiN substrates because of their high selectivity (pp.9-10).  It would have been obvious to utilize TiN as the intermediate material in Seghete with the expectation of success because Lee teaches of using metal nitrides because of their high selectivity.
Regarding claim 2, Lee teaches TiN (p.9), where titanium is a transition metal.
Regarding claim 3, Lee teaches TiN (p.9), where titanium is a Group 4 metal.
Regarding claim 4, Lee teaches TiN (p.9) and Seghete teaches an intermediate thickness of 50A (p.1669 col.2).
Regarding claim 5, Seghete teaches atomic layer deposition (p.1669 col.1), which is a cyclic process.
Regarding claim 12, Seghete teaches atomic layer deposition (p.1669 col.1), which is a cyclic process.
Regarding claim 13, Seghete teaches MoF6 and Si2H6 as reactants (p.1669 col.1).  
Regarding claim 14, Seghete teaches MoF6 (p.1669 col.1), which is a molybdenum halide.  
Regarding claim 15, Seghete teaches MoF6 (p.1669 col.1), which contains a halide.  
Regarding claim 16, Seghete teaches MoF6 (p.1669 col.1), which is molybdenum hexafluoride.
Regarding claim 17, Seghete teaches a temperature of 120oC (p.1669 col.2), which meets the claimed limitation of less than 650oC.
Regarding claim 18, the applicant requires the underlayer to manipulate stress.  Seghete teaches an underlayer for nucleation purposes (p.1668 col.2).  The mere observation of still another beneficial result of an old process cannot form the basis of patentability.

Allowable Subject Matter
Claims 6-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims AND if the 112 rejection is overcome, if appropriate.
The prior art references fail to teach or suggest a transition metal precursor as required in claim 6, from which claims 7-11 depend.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRET CHEN whose telephone number is (571)272-1417. The examiner can normally be reached M-F 7-7 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 5712721423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRET P CHEN/Primary Examiner, Art Unit 1715                                                                                                                                                                                                        09/23/2022